DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 10/13/21 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 1, 19 and 20 respective reciting “the heatsink structure being configured to perform a convection operation between the antenna and a fluid to perform thermal dissipation of the heat from the antenna” is indefinite, since unclear how heatsink structure is “configured” to perform the functional operation as claimed. The spec., e.g., ¶ [0046] of the printed publication, discloses “the heatsink device 240 may be comprised of a plurality of heatsink structures in the form of rods or posts that are elongate in a direction perpendicular with a plane of the antenna (i.e., with the forward antenna surface). The heatsink structures may be in direct physical contact and in direct electrical connection with the antenna 220. As such, heat from the antenna 220 may wick up the heatsink structures and be dissipated into the fluid (e.g., air) in the surrounding environment.” 
Hence, a skilled artisan would appreciate that “a plurality of heatsink structures in the form of rods or posts that are elongate in a direction perpendicular with a plane of the antenna” which are “in direct physical contact and in direct electrical connection with the antenna”, are essential elements required for the instant invention’s intended purpose. Absent recitation of such structural specifics, it’s NOT understood how the “convection operation” and “thermal dissipation” are performed.    
Claim 10 reciting second instances of “a forward electromagnetic field” and “a convection operation” are indefinite, since it’s NOT understood whether these are related to the electromagnetic field and convection operation recited in claim 1. For purposes of examination, these limitations will be interpreted as --the forward electromagnetic field-- and --the convection operation--. 
Claim 12 reciting “a post” is indefinite, since it’s unclear whether this limitation is related to the “two or more posts” recited in claim 11. For purposes of examination, these limitations will be interpreted as --an additional post--. 
Claim 17 reciting “wherein the antenna is configured to operate at a millimeter wavelength” is indefinite, since it’s NOT understood whether this millimeter wavelength relates to a frequency band. A (millimeter) “wavelength”, absent recitation of a frequency (range or band) of operation, is deemed nebulous. The spec., e.g., ¶ [0039] of the printed publication, teaches “[s]uch example embodiments may be employed in the context of antennas configured for operation at any frequency (e.g., microwave frequencies) or any wavelength (e.g., millimeter wavelengths or mm-waves).” 
As such, for purposes of examination, the aforementioned limitation will be interpreted as --wherein the antenna is configured to operate at a millimeter wavelength of a microwave frequency--. 
Rest of the claims are rejected for depending on claim 1. 
There should be a clear recitation of interrelated structure in order to provide a complete and operable antenna assembly. 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-4, 10 and 17-20 are rejected under 35 U.S.C. 103 as being unpatentable over IDS document “Covert” (IEEE; “Simulation and Measurement of a Heatsink Antenna: A Dual-Functional structure”; Covert and Lin). 
Claims 1, 19 and 20: As best understood, Covert discloses a mobile terminal (or a base station) comprising an antenna assembly, the antenna assembly comprising: 
an antenna (FR4 square patch antenna with a heatsink, Fig. 5) configured to support radio communications and (inherently) generate heat, the antenna comprising a forward antenna surface (facing heatsink in Fig. 5) configured to transmit or receive communications signals and a rear antenna surface that is affixed to a substrate (section II-C and Fig. 5); and 
a heatsink structure (“heatsink”) positioned to be within a forward electromagnetic field that is emitted from the forward antenna surface and away from the rear antenna surface (see Fig. 5).  
Covert fails to expressly teach the heatsink structure being configured to perform a convection operation between the antenna and a fluid to perform thermal dissipation of the heat from the antenna.
However, Covert teaches “In addition to the effective size of the antenna, the radiation efficiency is also improved in the case of the heatsink antenna. The simulations demonstrate that the radiation efficiency is increased from 33% to 62% (shown in Table I) approximately doubling the peak gain. This improvement in radiation efficiency and antenna gain is good news to wireless applications using low-cost FR4 substrates with relatively high dielectric losses to build integrated antennas.” (Section III-E, second para.)
Covert further teaches “a heatsink antenna may be used to remove harmful thermal energy from high-density 3-D SOCs in addition to functioning as an antenna.” (Section IV, first para.)
Before the effective filing date of the claimed invention, it would have been obvious to a person having ordinary skill in the art to design Covert’s antenna assembly such that the heatsink structure is configured to perform a convection operation between the antenna and a fluid to perform thermal dissipation of the heat from the antenna, in order remove harmful thermal energy and improve radiation efficiency. 
 
Claims 2-4: Covert discloses the antenna assembly of claim 1, wherein the substrate comprises a dielectric material (section II-C); wherein a ground plane (“gnd plane”, Fig. 1) is affixed to the substrate on a side of the substrate opposite the antenna.
wherein the heatsink structure is disposed over the forward antenna surface and comprises a planar surface that is perpendicular to the forward antenna surface (see Figs. 5 and 7); 
wherein the heatsink structure is physically and electrically connected directly to the forward antenna surface (see Figs. 5 and 7).
Claim 10: As best understood, Covert discloses the antenna assembly of claim 1, wherein the heatsink structure is a first heatsink structure A (Fig. 5 reproduced below) and the planar surface is a first planar surface; 
 wherein the antenna assembly comprises a plurality of heatsink structures A-F including the first heatsink structure and a second heatsink structure B; 

    PNG
    media_image1.png
    288
    376
    media_image1.png
    Greyscale

wherein the second heatsink structure is also positioned to be within a forward electromagnetic field that is emitted from the forward antenna surface and away from the rear antenna surface and is configured to perform a convection operation between the antenna and the fluid to perform thermal dissipation of the heat from the antenna (see Fig. 5); 
wherein the second heatsink structure comprises a second planar surface that is perpendicular to the forward antenna surface and parallel to the first planar surface of the first heatsink structure (see Fig. 5).

Claim 17: Covert is silent regarding wherein the antenna is configured to operate at a millimeter wavelength.
However, Covert teaches “In addition to the effective size of the antenna, the radiation efficiency is also improved in the case of the heatsink antenna. The simulations demonstrate that the radiation efficiency is increased from 33% to 62% (shown in Table I) approximately doubling the peak gain. This improvement in radiation efficiency and antenna gain is good news to wireless applications using low-cost FR4 substrates with relatively high dielectric losses to build integrated antennas.” (Section III-E, second para.)
Covert further teaches “a heatsink antenna may be used to remove harmful thermal energy from high-density 3-D SOCs in addition to functioning as an antenna.” (Section IV, first para.)
Additionally, Covert teaches “The ratio of the antenna size to chip size will vary and be dependent on frequency, substrate and the particular 3-D SOC system.” (Section IV, last para.)
Before the effective filing date of the claimed invention, it would have been obvious to a person having ordinary skill in the art to modify Covert’s invention such that wherein the antenna is configured to operate at a millimeter wavelength, in order to remove harmful thermal energy from the antenna in a desired high frequency wireless application. 
 
Claim 18: As best understood, Covert discloses the wherein the antenna is configured to operate at a microwave frequency (section III-E: “2.4 and 2.235 GHz”).

Allowable Subject Matter
Claims 5-9 and 11-16 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.


Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Liu (US 2013/0207274)
Vincent (US 2021/0183797)
Chiu (US 10320051)
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HASAN Z ISLAM whose telephone number is (571)270-1719. The examiner can normally be reached Mon-Fri 9AM-5PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, DAMEON LEVI can be reached on (571)272-2105. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/HASAN ISLAM/Primary Examiner, Art Unit 2845